DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because text in the following figures is illegible: FIGS. 2(A)-(B), 4(A)-(E), 6(A)-(B), and 20. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, and 12-14, the phrase "arbitrary" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 9 and 10 present insufficient antecedent basis issues. Regarding claim 9, this concerns “the mixing step” and “the molding step” recitations. Regarding claim 10, this concerns “the thermoplastic elastomer producing step.” Additionally, the phrase “a thermoplastic elastomer” on line 4 of claim 10 conflicts with prior recitation of the phrase in claim 9, line 3.
Regarding claims 15 and 17, the limitations in claim 15, for example, recite the thermoplastic elastomer at some ratio of a mineral-oil-based plasticizer but does not provide a second component or material (e.g.
Regarding claim 16, the recitation of “a functional agent giving characteristics other than a shape to the three-dimensional molded object” is unclear, for example, as to how the phrase “other than a shape” should be interpreted (e.g., relative to what? What shape?).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito et al (US 2016/0177078).
At the outset, Examiner notes that the preambles of independent claims 1, 6, 9, and 12 each state how the filament or method of manufacturer is used, which does not constitute a structural limitation for the claim.
Regarding claim 1, Naito discloses filament which is used as a material of a printed matter printed by a three-dimensional printing device using a fused deposition modeling method (FDM), containing a polylactic acid resin and a thermoplastic elastomer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 2, Naito discloses wherein the thermoplastic elastomer contains a styrene resin and a mineral-oil-based plasticizer (paraffins are a type of mineral oil-based plasticizer; [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 3, Naito discloses wherein the thermoplastic elastomer contains an olefinic resin and a mineral-oil-based plasticizer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).
Regarding claim 4, Naito discloses wherein the thermoplastic elastomer contains an olefinic resin and a mineral-oil-based plasticizer at an arbitrary ratio ranging from a mixing weight ratio of 50:50 to a mixing weight ratio of 60:40  (content ratios or proportions of the thermoplastic elastomer and the paraffins is well known to one of ordinary skill in the art to be an optimization or design choice, [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).
Regarding claim 5, Naito discloses wherein the filament contains the polylactic acid resin and the thermoplastic elastomer at an arbitrary ratio ranging from 10 parts by weight : 1 part by weight to 1 part by weight : 10 parts by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 6, Naito discloses method of manufacturing a filament used as a material of a printed matter printed by a three-dimensional printing device using a fused deposition modeling method (FDM) wherein a total of 100 % by weight of a polylactic acid resin and a thermoplastic elastomer are mixed and fused by heating to manufacture a filament by extrusion ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 7, Naito discloses wherein the thermoplastic elastomer contains a styrene resin and a mineral-oil-based plasticizer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 8, Naito discloses wherein the thermoplastic elastomer contains an olefinic resin and a mineral-oil-based plasticizer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 9, Naito discloses method of manufacturing a filament used as a material of a printed matter printed by a three-dimensional printing device using a fused deposition modeling method (FDM) comprising: the mixing step of mixing a polylactic acid resin and a thermoplastic elastomer with each other to produce a mixture; and the molding step of molding the obtained mixture into a filament by extrusion ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 10, Naito discloses before the mixing step, the thermoplastic elastomer producing step of adjusting a mixing weight ratio of an olefinic resin and a mineral-oil-based plasticizer to a ratio ranging from 50 : 50 to 60 : 40 to produce a thermoplastic elastomer.  
Regarding claim 11, Naito discloses wherein, in the mixing step, the polylactic acid resin and the thermoplastic elastomer are mixed with each other at a ratio ranging from 10 parts by weight : 1 part by weight to 1 part by weight to 10 parts by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 12, Naito discloses filament used in a three-dimensional printing device performing three-dimensional molding by using a fused deposition modeling method (FDM) and serving as a material of a three- dimensional molded object, wherein the filament contains a polylactic acid resin and a thermoplastic elastomer at an arbitrary ratio ranging from 85% by weight : 15% by weight to 1% by weight : 99% by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 13, Naito discloses wherein the filament contains the polylactic acid resin and the olefinic resin at an arbitrary ratio ranging from 60% by weight : 40% by weight to 30% by weight : 70% by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 14, Naito discloses wherein the filament contains the polylactic acid resin and the styrene resin at an arbitrary ratio ranging from 60% by weight : 40% by weight to 30% by weight : 70% by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 15, Naito discloses wherein the thermoplastic elastomer contains a mineral-oil-based plasticizer at a ratio of 40% by weight to 70% by weight (content ratios or proportions of the thermoplastic elastomer and the paraffins is well known to one of ordinary skill in the art to be an optimization or design choice, [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 16, Naito discloses wherein the filament is obtained by mixing a mixture of the polylactic acid resin and the thermoplastic elastomer with a functional agent giving characteristics other than a shape to the three-dimensional molded object ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 17, Naito discloses wherein the functional agent is mixed at an ratio ranging from 20% by weight or less ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 18, Naito discloses wherein the functional agent includes at least one of botanical essential oil, lubricant, aromatic ester, and paraben ([0061], [0081], [0090], [0091], [0136], [0138], and [0139]; claims 1 and 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narushima (JP 2016-0037571, English Machine Translation attached) shows a filament with a functional agent. 
Chisholm shows an additive manufacturing composition with modified polymer particles.
Yashimata shows a filament for material extrusion-type three-dimensional printers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745





/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        May 20, 2021